Citation Nr: 0301512	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  00-07 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving 
Department of Veterans Affairs death pension benefits.


WITNESSES AT HEARINGS ON APPEAL

Appellant and Mr. H.


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The veteran had active service from August 1965 to 
November 1977.  He died on November [redacted], 1991.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Boston, 
Massachusetts Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDINGS OF FACT

1.  The appellant was legally married to the veteran from 
June 10, 1991untimhis on November [redacted], 1991, a period of 
less than one year.

2.  The appellant and the veteran had no children born of, 
or before, this marriage.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of 
the veteran for the purpose of receiving VA death pension 
benefits have not been met.  38 U.S.C.A. §§ 1304, 1541 
(West 1991); 38 C.F.R. § 3.54 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has 
been a significant change in the law.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits. The implementing regulations were adopted on 
August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156, and 
3.326(a)).

The Board has reviewed the appellant's claim in light of 
the VCAA and its implementing regulations.  In this 
regard, the Board notes that the appellant was informed in 
the rating decision, Statement of the Case, and 
Supplemental Statements of the Case, and correspondence 
from the RO of the evidence necessary to substantiate her 
claim.  The record reflects that this matter was remanded 
for further evidentiary development in August 2001.  The 
appellant was thereafter advised by letter dated in 
September 2002 of the change in law, and regulations 
pertinent to her claim.  The appellant has also been 
notified of the evidence she should obtain and which 
evidence VA would obtain.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The record reflects that the 
appellant submitted additional evidence for consideration 
in this matter.  There is no indication of record nor has 
the appellant identified any other potential sources of 
relevant evidence in support of her claim.  Therefore, the 
Board is satisfied that the VA has met the notification 
and duty to assist requirements of the VCAA.  The Board 
concludes that additional assistance would not aid in 
substantiating the appellant's claim, because, as 
discussed below, the appellant's eligibility for the 
benefit sought is precluded by law.

The issue before the Board is whether the appellant is 
entitled to recognition as a surviving spouse of the 
veteran for the purpose of receiving VA benefits.  The RO 
denied entitlement to death pension benefits in April 
1999, and the appellant appealed the decision.

The record reflects the veteran had active duty from 
August 1965 to November 1977.  He had three tours of duty 
in the Republic of Vietnam and was awarded the Combat 
Infantry Badge, the Purple Heart with two Oakleaf 
Clusters, and a Bronze Star for Valor.

The appellant and the veteran were legally married on June 
10, 1991.  On November [redacted], 1991, the veteran died.  The 
appellant thereafter filed an Application For Dependency 
And Indemnity Compensation, Death Pension And Accrued 
Benefits By A Surviving Spouse Or Child, VA Form 21-534, 
seeking death pension benefits.  The report discloses that 
no children were born of, or before, this marriage.  

A hearing was held before the undersigned member of the 
Board sitting at the RO in March 2001.  At that time the 
appellant provided testimony concerning her marriage to 
the veteran and the reasons she believed warranted 
entitlement to the benefit sought.  Testimony was also 
received from Mr. H., an acquaintance of the appellant.

A "surviving spouse" means a person of the opposite sex 
whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j) and who was the spouse of the veteran 
at the time of the veteran's death and: (1) who lived with 
the veteran continuously from the date of marriage to the 
date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
except as provided in 38 C.F.R. § 3.55, has not remarried 
or has not since the death of the veteran and after 
September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person.  38 C.F.R. 
§ 3.50(b) (2001).

Death pension benefits may be paid to a "surviving spouse" 
who was married to the veteran (1) one year or more prior 
to the veteran's death; or (2) for any periods of time if 
a child was born of the marriage, or was born to them 
before the marriage; or (3) prior to May 8, 1985, if the 
veteran served during the Vietnam era.  38 U.S.C.A. 
§ 1541(f) (West 1991); 38 C.F.R. § 3.54(a) (2001).

In this case, the evidence establishes that, although the 
appellant was legally married to the veteran on June 10, 
1991, the veteran died on November [redacted], 1991, approximately 
five months after his marriage to the appellant.  This 
evidence also establishes that the appellant and the 
veteran had no children born of, or before, this marriage.  
Accordingly, the appellant may not be recognized as the 
veteran's surviving spouse for the purpose of receiving 
death pension benefits.

The Board notes that there are certain circumstances under 
which an attempted marriage of a claimant to a veteran 
that was invalid by reason of a legal impediment will 
nevertheless be deemed valid.  One of the requirements for 
a deemed valid marriage is where the claimant entered into 
the marriage without knowledge of the impediment.  In this 
case, while trying to establish through her own statements 
and hearing testimony, and those of supporting witnesses 
that she was unaware of the resident state's 
nonrecognition of common law marriages, the appellant has 
never claimed that she and the veteran entered into a 
common law marriage.  In this context, the appellant has 
not asserted at any time during the pendency of this 
matter, that a common law marriage existed between herself 
and the veteran.  This was acknowledged in the appellant's 
correspondence dated in August 2001.  Furthermore, the 
appellant has not offered any evidence that she and 
veteran held themselves out to the general public, prior 
to the June 1991 ceremony, as husband and wife.  While 
statements from family and friends indicate the appellant 
lived with the veteran and cared for him "like a husband," 
the appellant herself has indicated only that she and the 
veteran lived together until the veteran suggested that 
they marry.  Accordingly, the Board finds that the 
evidence does not establish that the appellant and the 
veteran considered themselves "married" or held themselves 
out to the general public as a married couple. 

Finally, the Board has considered the appellant's 
contentions regarding the relationship between herself and 
the veteran as well as her assertion that her 
circumstances require special consideration.  
Specifically, the appellant stated that she should not be 
penalized that her marriage to the veteran was shortened 
due to his death.  While the Board can sympathize with her 
circumstances, the Board has no authority to waive or 
change the legal requirements that govern the disposition 
of this case.

Based upon the foregoing, the Board concludes that the 
appellant's claim lacks legal merit under the applicable 
law and regulations.  The law in this case is dispositive.  
Therefore, the appellant's claim must be denied based on 
the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 


ORDER

Entitlement to recognition as the veteran's surviving 
spouse for the purpose of receiving VA death pension 
benefits is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

